Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 1 of 15 Page ID #:7




              EXHIBIT A
                 l.-Icliuvlul+ally 1 llcu vy VuFJCINJl vvUll vl vauKJllnCl, VVUIIIy vl vlalll,.c, Iv/L UGVLLv IL.vC7.vv r Ivl.
11
         Case 8:20-cv-02218-JLS-KES
30-2020=01166292-CU-MC-CJC              Document
                           - ROA #- DAVID        1-1 Filed
                                          H. YAMASAKI,       11/20/20
                                                       Clerk of            Page
                                                                the Court By     2 of
                                                                             Valerie   15 Page
                                                                                     Hammer,     ID #:8
                                                                                             DeputyiClerk.



                                                                                                                                                                   CI 111ALAl1~


                                                    SU M MO N S
                                          ~~,~^ ~I~~I ~, IDI~I~ I )
                                                                                                                                             FOR COURT USE ONLY
                                                                                                                                         (SOLO PARA USO DELA CORTE)


                                                                                                                                                                      - 171 icil".;1
      NOTICE TO DEFENDANT:
      (AV/SO AL DEMANDADO):                                                                                                                                           "h', I ;;'d
      CORELOGIC RENTAL PROPERTY SOLUTIONS LLC., a Foreign Corporation; and DOES 1-10                                                                                  j
      inc!usive,
      YOU ARE BEING SUED BY PLAINTIFF:                                                                                                                                i>
      (LO ESTA DEMANDANDO EL DEMANDANTE):

      BRIDGETT PALMER, as an individual,                                                                                                                               „ J
       NOTICE! You have been sued. The court may decide against you without your being heard un!ess you respond within 30 days. Read the in ormatlon
       be!ow.                                                                                                                                                     . _.. ......
          You have 30 CALENDAR DAYS. after this summons arid legal papers are served on you to ft!e a written response at this court and have a copy
       served on the p!aintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hean, your
       case. There may be a court form that you can use for your response. You can find these couit forms and more information at the Califomia Courts
       On!ine Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask the
       court c!erk for a fee waiver form. If you do not ft!e your response on time, you may lose the case by defau!t, and your wages, money, and property may
       be taken without further waming from the court.                                                                                                        'i ~: j l f
         There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attomey,!;;)
       referral service. If you cannot afford an attomey, you may be e!igib!e for free legal senrices from a nonprofit !egal services program. You can locate '-
       these nonprofit groups at the Califomia Legal Services Web site (www.lawhelpcalifomia.org), the Califomia Courts Online Self-Help Center              -'
       (www.courtinfo.ca.gov/selfhelp), or by contacti g your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
       costs on any sett!ement or arbitration award of 10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
      iAVISO! Lo han demandado. Si no responde d ntro de 30 dlas, la corte puede decidir en su contra sin escucharsu versi6n. Lea la informaci6n a
      continuaci6n.
         Tiene 30 DIAS DE CALENDARIO despucs e que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
      corte y hacer que se entregue una copia al demandante. tJna carta o una l/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
      en formato /egal correcto si desea que procesen su caso en la crorte. Es posible que haya un formulario que usted pueda usar para su respuesta.
      Puede encontrarestos formularios de la corte y mes informaci6n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
      biblioteca de leyes de su condado o en la corte que le quede mas ceroa. Si no puede pagarla cuota de presentacibn, pida al secretario de la corte que
      !e dei un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podr8
      quitarsu sueldo, dinero ybienes sin mas advertencia.
         Hay otros requisitos legales. Es recomendable que I/ame a un abogado inmediatamente. Si no conoce a un abogado, puede l/amar a un seniicialde
      remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtenerservicios legales gratuitos de un
      ofngrama de servicios lega/es sin fines de lucro. Puede encontr-ar estos grupos sin fines de lucro en el sltio web de Califomia Legal Services,
      (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponitindose en contacto con la corte o eh .."(;
      colegio de abogados /ocales. AV/S0: Por /ey, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobr'e '
      cualquierrecuperaci6n de $10,000 6 mSs de valorrecibida mediante un acuerdo o una concesi6n de art~itraje en un caso de derecho civil. Tiene lque°`
      oagar el gravamen de la corte antes de que la corte pueda desechar el caso.
      The name and address ofthe court is:                                                                             CASE NUMBER: (Numem de/ Caso):
      (EI nombre y direccibn de la corte es): Central Justice Center                                                    3 0-2 0 2 0-0115 6 2 9 2-C IJ -hi C-Cj D
      700 Civic Center Drive West
      Santa Ana, CA 92701                                                                                                      audg e Walter Schuvarm
                                                                                                                                   I.
      The name, address, and te!ephone number of p!aintifPs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y e/ ntimero
      de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
      Devin Fok, Esq., DHF Law, P.C., 16 N. Marengo Ave. Suite 403, Pasadena, CA 91101, (888) 651-6411
      DATE:                                                                                          Clerk, by                                                        Deputy
      (Fecha) 10l2 112020               DAVIO H. YAMASAKI, Clerk ofthe Court                         (Secretario)           ~~✓ ~~                    ~            (Adjunto)
      (Forproof of service of this summons, use Proof of Service of Summons (form POS-090).)                                                        Valerie Hammer
      (Para prueba de entrega de esta citati6n d e e/ fonnulario Proof of Service of Summons, (POS-090).)
                                               NOTICE O THE PERSON SERVED: You are served
                                               1.   ~ as an individual defendant.
                                              2.           as the person sued under the fictitious name of (specify):

                                               3.     x~ on behalf of (specify): CoreLogic Rental Property Solutions LLC., a Foreign Corporation

                                                    under: 0 CCP 416.10 (corporation)                    CCP 416.60 (minor)
                                                          0 CCP 416.20 (defunct corporation)             CCP 416.70 (conservatee)
                                                          ~ CCP 416.40 (association' or partnership) 0 CCP 416.90 (authorized person)
                                                          0 other (specify): Corporation Code 17061
                                              4.        by personal de!ivery on (date)                                            Pane'I
      Form Adopted for Mandatory Use                                              SUMMONS                                                    Code of Civil Procedure §§ 412.20, 465
      Judicial Councfl of Callfomia                                                                                                                             www.couRs.ca.gov
      SUM-100 [Rev. July 1, 20091




                                                                                                                                                                        , :I I•~i^'~ ;'I
              Ciectronicany rnea Dy aupenor lrour[ or uanrornia, l.ouniy or Vrange, wriyiLuLu u4:Ly:0'F rIVi.
i
         Case 8:20-cv-02218-JLS-KES
           166292-CU-MC-CJC             Document
                            - ROA # 2- DAVID       1-1 Filed
                                             H. YAMASAKI; Clerk11/20/20
                                                                of the CourtPage  3 ofSaldivar,
                                                                             By Omar   15 Page      ID #:9
                                                                                                Deputy.;




    1     Devin Fok (SBN #256599)
    2
          devinA devinfoklaw. com
          DHF Law, PC
    3     16 N. Marengo Ave. Suite 403
    4
          Pasadena, CA 91101
          Ph: (888) 651-6411
    5     Fax: (818) 484-2023
    6
          Attorneys for Plaintiff
    7

     8                               ORANGE COUNTY SUPERIOR COURT
     9
                                        CENTRAL JUSTICE CENTER

    10                                                                            30-2020-01166292-CU-MC-CJC.

    11    BRIDGETT PALMER, as an                                CASE NO.:           Assigned for AII Purposes
          individual,                                                                Judga It+alter Sch+rvarm
                                                                                                                !il
    12
                      Plaintiff(s),                             COMPLAINT FOR DAMAGES
    13
                 vs.
                                                                JURY TRIAL DEMANDED
    14

    15
          CORELOGIC RENTAL PROPERTY
    16    SOLUTIONS LLC., a Foreign
          Corporation; and DOES 1-10 inclusive, ,
    17
                       Defendant .
    18

    19

    20

    21
                                                                                                                      f.


    22

    23            Plaintiff BRIDGETT PALMER (hereafter "Plaintiff') complains against., -
    24    Defendants CORELOGIC RENTAL PROPERTY SOLUTIONS LLC., a Foreign;!
    25    Corporation; and DOES 1-10 inclusive (hereinafter collectively as "Defendant"                         or




    26    "Defendants"), and alleges as follows:
    27

    28

                                                             -1-
                                          mplaint for Damages and Demand for Jury Trial
.   ~    Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 4 of 15 Page ID #:10


                                                                                               ~ !:1

     1                                   NATURE OF THE ACTION
    2           1.     Corelogic a tenant screening company which screens prospective
     3    tenants for landlords     tionwide. Corelogic's principal place of business is iiri
     4    Irvine, California.
     5          2.     Typically, such tenant screening reports or consumer reports contain
     6    information about the applicant's eviction history, credit history and criminal

    7 records.
                3.     Under the Fair Credit Reporting Act ("FCRA" 15 USC § 1681 et seq:);
     8
          all background screening companies including Coloregic is required to use
     9
          reasonable procedures to ensure the "maximum possible accuYacy" of the
    10
          inforination reported. See 15 USC § 1681 e(b).
    11
                4.     Rather than complying with this legal mandate which has been in
    12
          existence for 50 years, Corelogic chooses to generate reports based on informatiori
    13
          it knew or had reason to know to be inaccurate, outdated, and/or incomplete.               ±~
    14
                5.     Plaintiff be ieves, is informed, and thereon alleges that Corelogic sell.~s
    15
          what is referred to as "database reports" — reports based on criminal history
    16 information it purchased from a second-hand trafficker of criminal history
    17 I information — without verification.
    18          6.     It is widely ' known within the background screening industry that
    19 criminal history information obtained from third-party databases rather than
    20 directly from the courthouses 'is prone to errors. It is highly unlikely and/or
    21 virtually impossible for such a private aggregator of millions of criminal records to
    22 constantly update their criminal history information to ensure that the information
    23 is accurate, complete, and up-to-date.
    24           7.    Plaintiff believes, is informed, and thereon alleges that despite this

    25 industry-wide knowled e, Corelogic nevertheless chooses to sell tenant screening
    26
       reports based on crim' al history information from these third-party database(s)
       without verification 6f t e information prior to disclosure.
    27
    28
                                                                                               ~;~
                                                       -2-
                                  Complaint for Damages and Demand for Jury Trial
     Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 5 of 15 Page ID #:11


                                                                                       I I I.i



1            8.      On or about June 3, 2019, Plaintiff applied for housing in Chicago
2     Illinois. In connection with this rental application, Corelogic issued a background
3     disclosing a criminal record.                                                    r'
 4           9.      As a result, Plaintiff lost her housing opportunity.
 5           10.     Plaintiff does not have any reportable criminal convictions. In fad;
 6    following the report, Plaintiff contacted the Illinois State Police Bureau of

 7
      Identification which confirmed that "                                                 1
                     PURSUANT TO A FINGER PRINT BASED SEARCH USING THE
 8
                     ACCESS AND REVIEW FINGERPRINT CARD YOUR AGENCY
 9
                     SUBMITTTD, THE FILES OF THIS BUREAU FAILED T..O
10
                     REVEAL ~NY CRIMINAL RECORD FOR THIS SUBJECT."
11
              11.    The only possible blemish on her record is a criminal case where sYie
12
      was part of a domestic violence case and it had been sealed by the order of tlio
13
      I relevant court in Illinois.
14                                                                                   ;1
              12.    After Plaintiff disputed the information with Corelogic, Corelogic
15
      issued a notice informing her that the item has been "Deleted."
16            13.    This did not alter the outcome of her rental application as she was
17 I never able to obtain her apartment.

18            14.    After Plaintiff retained counsel and on July 16, 2020, Plaintiff
19 requested a full file disclosure pursuant to 15 USC § 1681 g. In an effort to obstruct

20 Plaintiff's request for information, Corelogic instituted arbitrary policies including
                             uest the information using Corelogic's forms, as well as
21 requiring Plaintiff to reifying

22 various items of iden                   information. Plaintiff and her counsel provided
23 Corelogic with her driver's license, an authorization, as well as her date of birth

24 and social security number and also submitted a request using Corelogic's forms

25 signed by Plaintiff. Apparently, this was not enough.
              15.    To date, Corelogic has refused, and continue to refuse to provide
26
      Plaintiff with her full file as required under the FCRA.
27
28

                                                      -3-     '
                                 Complaint for Damages and Demand for Jury Trial
 t Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 6 of 15 Page ID #:12




 1            16.    This obstructs Plaintiff's ability to investigate the source of the errdr
 2    including the database that supplied the erroneous information on Plaintiff
 3    Corelogic.
 4

 5                                    FIRST CAUSE OF ACTION
 6                  (Violation o 15 U.S.C. §1681e(b) against Defendant and Does 1-10)

 7
              17.    Plaintiff h reby incorporates by reference the allegations of each arid
      every paragraph above.                                                                f j~
 8
              18.    Defendant, willfully and/or recklessly violated the above referencced
 9
      statutory provision by failing to use reasonable procedures to ensure the maximum
10
      possible accuracy of the iriformation reported.
11
              19.    Plaintiff further alleges that Defendant's action was willful and/or
12
      reckless as to the erroneous criminal records information reported as Defendant
13
      knowingly and/or recklessly violated the statutory requirements by failing to use
14
      the most elementary industry standards in ensuring that the reported criminai
15
      I history information is accurate.
16'                  Defendant's willful and/or reckless violation of the statute entitles
              20.
17 Plaintiff statutory penalt'es of $100 to $1,000 as well as punitive damages.
18            21.    Plaintiff a ieges in the alternative that Defendant's violations were
19 negligent and seeks actual damages in an amount to be proven at trial including
20 economic damages, emotional distress, damage to reputation, attorney's fees and
21 I costs.
22
23                                  SECOND CAUSE OF ACTION

24            (Violation of 15 U.S.C. §1681g(a) against Defendant and Does 1-10)

25
              22.    Plaintiff hereby incorporates by reference the allegations of each and
26
      I every paragraph above.
27
28

                                                     -4-
                                  mplaint for Damages and Demand for Jury Trial
     Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 7 of 15 Page ID #:13




 1              23.    Defendant willfully and/or recklessly violated the above referenced
 2                           - failing to provide Plaintiff his full file upon request
       statutory provision birther
 3     including the source oe erroneous criminal record information.                        i
 4              24.   Plaintiff           alleges that Defendant's action was willful and/'o~
 5     reckless as such information would be part of Plaintiff's file which by law is
 6     unambiguously mandated to be disclosed to the consumer upon request.

 7
                25.    Defendant's willful and/or reckless violation of the statute entitl8g
       Plaintiff to statutory penalties of $100 to $1,000.
 8
                26.    Plaintiff alleges in the altemative that Defendant's violations were
 9
       negligent and seeks actual damages in an amount to be proven at trial including
10
       economic damages, emotional distress, damage to reputation, attorney's fees and
11
       costs.
12

13
                                            PRAYER FOR RELIEF
14                                                                                         ,.
                                                                                          i1.i
15
                WHEREFORE, aintiff prays for judgment against Defendants, and each of
16                                            them, as follows:
17

18              a. For a declaration that Defendants' practices violated the statute as
19 I specified above;

20              b. For statutory, compensatory, special, general, and punitive damages
21 according to proof and as applicable against all Defendants;

22              c. For interest upon such damages as permitted by law;
23              d. For an award of reasonable attorneys' fees provided by law under all
24 I applicable statutes;

25              e. For the costs of, suit; and

26
                f. For such other orders of the Court and further relief as the Court deems
       just and proper.
27 '

28

                                                       -5-
                                  Complaint for Damages and Demand for Jury Trial
     Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 8 of 15 Page ID #:14



1                                DEMAND FOR JURY TRIAL
2

3      Plaintiff hereby requests and demands a jury trial on all issues triable by jury.
4

5               DATED: October 19, 2020                   DEVIN H. FOK ESQ.
6                                                         DHF LAW, P.C.

7
                                                          Bv:
 8
                                                          Devin H. Fok
9
                                                          Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -6-
                               Complaint for Damages and Demand for Jury Trial
       tiecironicany rnea                             l.ourL or l+aurornia, l.ounty or lJrange, [urly/LuLu u4:Ly:34 r[vl.
     Case  8:20-cv-02218-JLS-KES          Document
                    _-, .~~ ,_ K~,H ~, - DAVID       1-1 Filed
                                               H. YAMASAKI, Clerk 11/20/20     Page
                                                                  of the Court By   9 Saldivar,
                                                                                  Omar of 15 Page
                                                                                                DeputyID #:150
 Xrr'6AN'Ey
          ('6ITrARTY WITHOUT ATTORNEY (Name, State Barnumber,
 Devin H. Fok (SBN # 256599) DHF Law, P.C.                                                                                FOR COURT USE ONLY

 16 N. Marengo Ave., Suite 403
 Pasadena, CA 91101

           TELEPHONENO.: (888) 651-6411                         FAx No. (Optionat): (818) 484-2023
    ATTORNEY FOR (Name): Brldgett Palmer

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
  sTREETAooREss: 700 Civic Center Drive West
 MAILING AODREss: 700 Civic Center Drive West
 CITYANDZIPcoDE: Santa Ana, CA 92701
                                                                                                                                                           ®
    sRANCH NAME: Central Justice Center
 CASE NAME:
  Palmer v. CoreLogic
    CIVIL CASE COVER SHEET                                   Complex Case Designation                   CASENUMBER:

 0 Unlimited         0 Limited                              0 counter          Joinder                     30-2020-01166292-CU-MC-C)C
    (Amount              (Amount
     demanded                                        Filed with first appearance by defendant JuacE:
                         demande is
    exceeds $25,000)                                     (Cal. Rules of Court, rule 3.402)      oEPT.: )u ~d g e 1'~a Ite r S c hv~ra rm
                         $25,000)
                     1                  Items 1— below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:                                                                                       >,
     Auto Tort                                           Contract                                    Provisionally Complex Civil Litigation
     [~ Auto (22)                                              Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3A00-3.403)
     [~ Uninsured motorist (46)                          0 Rule 3.740 collections (09)               0 Antitrust/Trade regulation (03)
     Other PUPD/VIID (Pen3onal Injury/Property           0 Other collections (09)                           Construction defect (10)
     DamagelWrongful Death) Tort                                                                     0 Mass tort (40)
                                                         Q Insurance coverage (18)
     ~ Asbestos (04)                                                                                 0 Securities litigation (28)
                                                   [~ Other contract (37)
     ~ Product liability (24)                                                                        0 Environmental/i'oxic tort (30)
                                                   Reaf Property
     0 Medical malpractice (45)                                                                            Insurance coverage c[aims arising from the
                                                   ~ Eminent domain/inverse
                                                         condemnation (14)                                 above listed provisionally complex case
     0 Other PI/PD/WD (23)
                                                                                                           types (41)                               i
     Non-PI/PD/WD (Other) Tort                     0 Wrongful eviction (33)                          Enforcement of Judgment
     0 Business tort/unfair business practice (07)       Other real property (26)                    0 Enforcement of judgment (20)                      ~
     0 Civil rights (08)                           Unlawful Detainer
                                                                                                     Miscellaneous Civil Complaint               , •~ li.
     0 Defamation (13)                             0 Commercial (31)
                                                                                                     ~ RICO (27)
    0 Fraud (16)                                         0 Residential (32)
                                                                                                     ~ Other complaint (not specifred above) (42)
    0 Intellectual property (19)                         ~Drug()    s 38
                                                                                                     Miscellaneous Civil Petition                 ,
    0 Professional negligence (25)                       Judicial Review
                                                         ~ Asset foffeiture (05)                     0 Partnership and corporate governance (2I1),
    0 Other non-PI/PDNVD tort (35)                                                                                                                     i
    Employment                                           0 PeYition re: arbitration award (11)             Other petition (not specifled above) (43) ==•
                                                                                                                                                                  a~.
    0 Wrongful terminafion (36)                                Writ of mandate (02)
    0 Otheremployment (15)                                         Otherjudicial review (39)
2. This case = is           F— x-1 is not     mplex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial ma gement:
   a. C] Large number of separately re resented parties           d: 0 Large number of v✓itnesses
   b.        Ectensive motion practice raising difficult or novel e. 0 Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                   courts in other countPes, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                      court
                                                                  f.         Substantial postjudgment judicial supervision
3. Remedies sought (check aU that apply): a. x~ monetary b. F—       x-1 nonmonetary; declaratory or injunctive relief c. EKI punitive
4. Number of causes of action (specify): (2)
5. This case = is           C] is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 10-19-20
Devin H. Fok


  • Plaintiff must file this cover sheet with the f[rst paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result I
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court ruie.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex oase, this cover sheet will be used for statistical purposes only.
                                                                                                                                                         Page 1 of 2
Fonn Adopted for Mandatory Use                                                                                Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740; ,
Judiclal Council of Calffomia
                                                           CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administrratlon, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                          www.couffs.pa.gov
     Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 10 of 15 Page ID #:16
                               lNSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                        . CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with.your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used torcorfipile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of acticn, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial p per. Failure to file a cover sheet with the first paper filed in a civil case may subject a pa rty,
its counsel, or both to sanctions under rul s 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Ca es. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not m e than $25,000, exclusive of Pnterest and attomey's fees, arising from a transaction in which
property, services, or money was acquire on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. ln complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                    CASE TYPES AND EXAMPLES
  Auto Tort                                      Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                 Rules of Court Rules 3.400-3.403)
        DamagelWrongful Death                          Breach of Rental/Lease                            Antitrustlrrade Regulation (03)
      Uninsured Motorist (46) (ifthe                       Contract (not unlawful detainer               Construction Defect (10)
       case involves an uninsured                               or wrongful evictlon)                    Claims Involving Mass Tort (40)
      motorrst c/aim subject to                         Contract/Wan•anty Breach—Seller                  Securities Litigation (28)
       arbitration, check this item                         Plaintiff (not fraud ornegligence)           EnvironmentaUToxic Tort (30)
      instead ofAuto)                                   Negligent Breach of ContracU                     Insurance Coverage Claims
 Other PI/PD1WD (Personal Injuryl                   •        Warranty                                          (arising from provisional/y complex
 Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                      case type listed above) (41)
 Tort                                               Collections (e.g., money owed, open             Enforcement of Judgment •
     Asbestos (04)                                      book accounts) (09)                           Enforcement of Judgment (20)
       Asbestos Property Damage                         Collection Case—Seller Plaintiff                  Abstract of Judgment (Out of
       Asbestos Personal Injury/                        Other Promissory Note/Collections                       County)
             Wrongful Death                                  Case                                     Confession of Judgment (non-
    Product Liability (not asbestos or              Insurance Coverage (notprovisionally                   domestic relations)
        toxicJenvironmental) (24)                      comp/ex) (18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                              Administrative Agency Award
         Medical Malpractice—                           Other Coverage                                    (not unpaid taxes)
              Physicians & Surgeons                 Other Contract (37)                                Petition/Certification of Entry of
     Other Professional Health Care                     Contractual Fraud                                  Judgment on Unpaid Taxes              -
            Malpractice                                 Other Contract Dispute                         Other Enfoncement of Judgment
     Other PI/PD/WD (23)                         Real Property                                               Case
         Premises Liabifity (e.g., siip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
              and fall)                                 Condemnation (14)                              RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongful Evicflon (33)                             Other Complaint (not specified
               (e.g., assault, vandalism)            Other Real Property (e.g., quiet titie) (26)           above) (42)
         Intentional Infliction of                      Writ of Possession of Real Property                 Declaratory Relief Only
              Emoflonal Distress                        Mortgage Foreclosure                                Injunctive Relief Only (non-
         Negligent Infliction of                        Quiet Title                                             harrassment)
               Emotional Distress                       Other Real Property (not eminent                    Mechanics Lien
         Other PI/PD/WD                                 domain, land/ord(tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                              forec/osure)                                             Case (non-fort/non-complex)
    Business Tort/Unfair Business                Unlawful Detainer                                          Other Civil Complaint
                                                    Commercial (31)                                              (non-tort/non-complex)
        Practice (07)
     Civil Rights (e.g., discrimination,            Residential (32)                                Miscellaneous Civil Petition
          false arrest) (not civil                  Drugs (38) (if the case invo/ves illegal           Partnership and Corporate
          harassment) (08)                          dnigs, check this item; othenvise,                     Govemance (21)
    Defamation (e.g., slander, libel)               report as Commercial or Resident/al)               Other Petition (not specffi'ed
                                                 Judicial Review                                           above) (43)
           (13)
                                                    Asset Forteiture (05)                                  Civil Harrassment
    Fraud (16)
                                                    Petition Re: Arbitration Award (11)                    Workplace Violence
    Intellectual Property (19)
                                                    Writ of Mandate (02)                                   Elder/Dependent Adult
    Professional Negligence (25)
                                                        Writ—Administrative Mandamus                           Abuse
        Legal Malpractice
        Other Professional Malpractice                  Writ—Mandamus on Limited Court                     Election Contest
             (notmedical orlegal)                          Case Matter                                     Petition for Name Change
                                                        Wdt—Other Limited Court Case                       Petition for Relief From Late
    Other Non-PI/PD/WD Tort (35)
                                                            Review                                              Claim
 Employment
                                                     Other Judicial Review (39)                            Other Civil Petition
       Wrongful Termination (36)
                                                        Review of Health Ofticer Order
       Other Employment (15)
                                                        Nofice of Appeal—Labor
                                                             CommissionerApneals
CM-0101Rev. July 1, 2007]                                CIVIL CASE COVER SHEET                                                             Pase 2°r Z
Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 11 of 15 Page ID #:17



                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                     ALTERNATIVE DISPUTE RESOLUTION (ADR)
                            INFORMATION PACKAGE
                                                                                                    ~
  NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

  Rule 3.221(c) of the Califo nia Rules of Court requires you to serve a copy of the ADR
  Information Package alon with the complaint and/or cross-complaint.

                                  California Rules of Court — Rule 3.221
                         Information about Alternative Dispute Resolution (ADR)

  (a) Each court shall make available to the plaintiff, at the time of filing of the complaint, ,an
  ADR Information Package that includes, at a minimum, all of the following:

     (1) General information about the potential advantages and disadvantages of ADR and
     descriptions of the principal ADR processes.

     (2) Information about the ADR programs available in that court, including citations to any
     applicable local court rules and directions for contacting any court staff responsible for
     providing parties with assistance regarding ADR.

     (3) Information about the availability of local dispute resolution programs funded under the
     Dispute Resolutions Program Act (DRPA), in counties that are participating in the DRPA.
     This information may take the form of a list of the applicable programs or directions for
     contacting the county's DRPA coordinator.

     (4) An ADR stipulation orm that parties may use to stipulate to the use of an ADR process.

  (b) A court may make the ADR Information Package available on its Web site as long as paper
  copies are also made available in the clerk's office.

  (c) The plaintiff must serve a copy of the ADR Information Package on each defendant along
  with the complaint. Cross-complainants must serve a copy of the ADR Information Package on
  any new parties to the action along with the cross-complaint.




     L1200 (Rev. Oct. 2014)                                                           Page 1 of 4 t ~ 1 S,IK
                                                                                                     ,
Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 12 of 15 Page ID #:18
                                                                                                                     I


                                 SUPERIOR COURT OF CALIFORNIA
                                      COUNTY OF ORANGE

                                              ADR Information

  Introduction.

  Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial~.
  The cou rts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help peopl',,e
  resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
  a trial. ADR can also give people more opportunity to determine when and how their dispute will b'e
  resolved.

  BENEFITS OF ADR.
                                                                                             Eill~
  Using ADR may have a variety of benefits, depending on the type of ADR process used and e
  circumstances of the particular case. Some potential benefits of ADR are summarized below.

  Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter tof
  months, even weeks, while bringing a lawsuit to trial can take a year or more.                 ;_!
                                                                                                                   l I'~
  Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
  they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

  Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
  shaping both the process and Its outcome. In most ADR processes, parties have more opportunity to tell
  their side of the story than the do at trial. Some ADR processes, such as mediation, allow the pa rties to
  fashion creative resolutions tf~t are not available in a trial. Other ADR processes, such as arbitration7
  allow the pa rties to choose an xpert in a particular field to decide the dispute.                     ;; I-i

  Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
  example, an experienced mediator can help the parties effectively communicate their needs and point of
  view to the other side. This can be an important advantage where the parties have a relationship to
  presenre.

  Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
  happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
  find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
  advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
  outcome.

  Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as
  problem-solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to
  produce happier clients and thus generate repeat business from clients and referrals of their friends and
  associates.

  DISADVANTAGES OF ADR.

  ADR may not be suitable for e ery dispute.

  Loss of protections. If ADR s binding, the parties normally give up most court protections, including a
  decision by a judge or ju ry un r formal rules of evidence and procedure, and review for legal error by an
  appellate court.


      L1200 (Rev. Oct. 2014)                                                                         Page 2 of 4
                                                                                                                 Ic~rk~
Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 13 of 15 Page ID #:19                                 i




  Less discovery. There generally is less opportunity to find out about the other side's case with ADDR
  than with litigation. ADR may not be effective if it takes place before the parties have sufficie}i`t
  information to resolve the dispute.

  Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolv,ed
  through ADR, the parties may have to put time and money into both ADR and a lawsuit.

  Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods;of
  time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
  a dispute is in an ADR process.

  TYPES OF ADR IN CIVIL CASES.

  The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
  conferences.

  Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
  each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
  of evidence are often relaxed Arbitration may be either "binding" or "nonbinding." Binding arbitratioi7
  means that the parties waive heir right to a trial and agree to accept the arbitrator's decision as firial:
  Generally, there is no right t appeal an arbitrator's decision. Nonbinding arbitration means that the
  parties are free to request a trial if they do not accept the arbitrator's decision.

      Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
      want another person to decide the outcome of their dispute for them but would like to avoid the
      formality, time, and expense of a trial. It may also be appropriate for complex matters where the
      parties want a decision-maker who has training or experience in the subject matter of the dispute.

      Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over ho.w
      their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
      arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
      evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
      more favorable result at trial than in arbitration, there may be penalties.

  Mediation. In mediation, an impartial person called a"mediator" helps the parties try to reach a mutually
  acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
  communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
  with the parties.

      Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
      parties have a relationship they want to preserve. So when family members, neighbors, or business
      partners have a dispute, ediation may be the ADR process to use. Mediation is also effective when
      emotions are getting in th way of resolution. An effective mediator can hear the parties out and help
      them communicate with e h other in an effective and nondestructive manner.

      Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
      parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
      parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
      the parties have a history of abuse or victimization.

  Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
  person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
  each partys evidence and arguments and about how the dispute could be resolved. The evaluator is


      L1200 (Rev. Oct. 2014)   -                                                                   Page 3 of 4
Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 14 of 15 Page ID #:20
                                                                                                                  I.
                                      '                                                                         I.1




                                                                                                                 ~ l+
                                                                                                                  YYYY




  often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
  parties typically use it as a basis for trying to negotiate a resolution of the dispute.

      Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be mo'st
      appropriate in cases in which there are technical issues that require special expertise to resolve or
      the only significant issue in the case is the amount of damages.

      Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
                                                                                                      ;
      appropriate when there are significant personal or emotional barriers to resolving the dispute.  ~J

  Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
  of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
  "settlement officer" to discuss ossible settlement of their dispute. The judge or settlement officer does
  not make a decision in the ca but assists the parties in evaluating the strengths and weaknesses of tlie
  case and in negotiating a settlement. Settlement conferences are appropriate in any case where
  settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
  for trial.

  ADDITIONAL INFORMATION.                                                                                        I~
                                                                                                                 ,..,
  In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other typ`es
  of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
  a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
  likely to resolve your dispute.

  To locate a dispute resolution program or neutral in your community:
      • Contact the Califo'rnia Department of Consumer Affairs, Consumer Information Center, toll free,
          1-800-852-5210
      • Contact the Orange County Bar Association at (949) 440-6700
      • Look in the telephone directories under "Arbitrators" or "Mediators"

  Free mediation services are provided under the Orange County Dispute Resolution Program Act (DRPA)
  For information regarding DRPA, contact:
      • Community Service Programs, Inc. (949) 250-4058
      • Orange County Huma Relations (714) 480-6572

  For information on the Superi Court of California, County of Orange court ordered arbitration program,
  refer to Local Rule 360.

  The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
  (ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
  $300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
  panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
  information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
  programs is available on the Court's website at www.occourts.org.




      L1200 (Rev. Oct. 2014)      1                                                               Page 4 of 4
 Case 8:20-cv-02218-JLS-KES Document 1-1 Filed 11/20/20 Page 15 of 15 Page ID #:21


ATTORNEY OR PARTY WITHOUT ATTORNEY (Name & Address):                                                  FOR COURT USE



Telephone No.:                                   Fax No. (Optional):
E-Mail Address (Optional):
ATTORNEY FOR (Name):                   I                    Bar No:

SUPERIOR COURT OF CALIFORNIq~J COUNTY OF ORANGE
JUSTICE CENTER:                           I~                                  ~
❑ Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
❑ Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
❑ Harbor — Newport Beach Facility — 4601 Jamboree Rd., Newport Beach, CA 92660-2595
❑ North —1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500


PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:
                                                                                                                            m
                                                                                              CASE NUMBER:
ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION



Plaintiff(s)/Petitioner(s



and defendant(s)/respondent(s),



agree to the following dispute resolLition process:

❑    Mediation

❑    Arbitration (must specify code)
                   ❑ Under section 1141.11 of the Code of Civil Procedure                                                      ----•-
                   ❑ Under section 1280 of the Code of Civil Procedure

❑    Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

❑ I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to provide
pro bono services.

❑    The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court rule 3.720 et seq.

Date:
                                (SIGNATURE OF PLAINTIFF OR ATTORNEY)                  (SIGNATURE OF PLAINTIFF ORATTORNEY)

Date:
                                (SIGN URE OF DEFENDANT OR ATTORNEY)                   (SIGNATURE OF DEFENDANT OR ATTORNEY)




                      ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use                                                                        California Rules of Court, rule 3.221
L1270 (Rev. July 2014)
